CARPENTER, J.
The above cases were tried before a jury at Woon-socket on November 5, 1925. Said cases grew out of the same transaction and were tried together. The jury returned a verdict for the plaintiff in the case of Joslin vs. Rhodes for the sum of $553.57, and in the case of Rhodes vs. Joslin the jury returned a verdict for the defendant. On the first day of December, 1925, Rhodes filed a motion for a new trial in both cases, alleging that the verdicts were against the evidence and the weight thereof. The motions were heard on the 16th of January, 1926.
It seems best that the court set out in this rescript a history of these two cases. Both eases have been tried twice, 'the first time on the 23rd of April, 1923, before Mr. Justice Cap-otosto and a jury at Woonsocket, and at that time the jury returned verdicts substantially as were returned when the cases were again tried at Woonsocket in November, 1925. There is a slight difference in the amount of the verdict returned in the case of Joslin vs. Rhodes, but this difference was brought about by computing interest from different times.
After the trial in 1923 before Mr. ’Justice Capotosto, Rhodes moved for a new trial in each case, which motions were heard by the Justice presiding at the trial, and denied. There-*173up'on, Rhodes filed a bill of exceptions, on which the eases went to the Supreme Court. Rhodes also filed a petition in the Supreme Court for leave to file and prosecute in the Superior Court a motion for a new trial on the ground of newly discovered evidence, which petition was granted. (See Opinion of Supreme Court filed in cases). Plaintiff’s exceptions were overruled, and the cases were remitted to the Superior Court for further proceedings. On the first day of December, 1923, the motions for new trials were heard before Mr. Justice Capotosto, and the motions were granted.
For Joslin: Cooney & Cooney.
For Rhodes: James H. Rickard.
At the trials November 5, 1925, the evidence presented at the first trial before Mr. Justice Capotosto, together with the newly discovered evidence, was presented to the jury, and again the jury, notwithstanding the newly discovered evidence, returned the verdicts as herein set forth. Rhodes, since the first' trial, has deceased, and his evidence was presented to the jury by the reading of the transcript of the evidence given by him at the first trial. The evidence on both sides was very carefully and full presented to the jury, as were the circumstances surrounding the affair.
The transaction was not particularly complicated. The two cases grew out of the same transaction and involved the sawing of timber by Jos-lin for Rhodes. The particular point in issue was whether or not Joslin, in the early part of the year 1917, had agreed with Rhodes to saw timber on two specified lots at the rate of $2.50' per thousand, or on one lot only.
Joslin claimed that he had agreed to saw one lot only. Rhodes claimed that Joslin had' agreed to saw two lots. Joslin sawed one lot and refused to saw a second lot under the same arrangement.
The ease of Joslin vs. Rhodes is to recover for the sawing of one lot. The ease of Rhodes vs. Joslin is to recover damages sustained by Rhodes because of the refusal of Joslin to saw the second lot. The simple que - tion was whether Joslin agreed to saw one lot or two lots, and the jury, by their verdicts, found that the agreement was to saw one-lot only.
The court, considering the cases have been tried twice and the jury have twice returned verdicts substantially the same, feels that the jury were justified in returning the verdicts that they did, and, therefore, the motion for a new trial in each case is denied.